Per Curiam,
Mason, Chief Justice.
We think the capias in this case was improperly issued and the attachment resting thereon must fall with it. We know of no authority for issuing a capias merely that in may act as the basis for an attachment and when the defendant was already in court. It is true there may often be instances where the circumstances which would justify the affidavit necessary for the issuing of a capias only, develope themselves subsequent to the commencement of the suit, but this is a proper subject for the consideration of the legislature.
It is objected that the motion to quash was not made until after a plea in abatement to the attachment had been filed. This at all events would be no objection to a motion to quash the capias. The downfall of this carried the attachment with it, for how can there he an attachment in an action of this kind, without the amount of bail, and consequently the amount for which the writ of attachment may issue, being fixed as provided by statute?
Judgment affirmed.